DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama et al. (US 2014/0042409, “Ohyama”).
Regarding claim 1, Ohyama teaches an electroluminescent display device (Fig. 1, [0039]) having a light emitting substrate including an organic EL layer (e.g., Fig. 1, layer 9, [0039], [0040]) on a reflecting layer (see, e.g., Figs. 1 and 2, layer 10, [0039]). Ohyama further teaches a circular polarizing plate (see Fig. 1, layers 11, [0039]) and a selectively reflecting layer between the polarizing plate and the organic electroluminescent layer (see layer 6, [0039] – [0042], Figs. 1 and 6; wherein this selectively reflective layer corresponds to a polarization separation layer and may function to reflect light of one polarization state and transmit light of another polarization state, [0041], [0042]). Ohyama teaches that the layers may be arranged in a matrix pattern (i.e., may be included in pixels, e.g., [0038]) and that the selectively reflecting layer may be arranged in a matrix (e.g., Fig. 5, layer 6; such separate components may be considered to be “divided”). Ohyama further teaches that the emission layers may emit light in different wavelengths (i.e., red, blue, and green colors, [0011]) and the selectively reflecting layers may be adjusted so as to reflect light of certain wavelength ranges including wavelengths of light outside the range emitted by the EL device (e.g., [0013], [0041], [0042], [0050], [0051]). It therefore would have been obvious to have adjusted the wavelength ranges of the reflective portion of the selective reflecting layer in order to encompass a wider range than the emissive layer to reflect and polarize, for example, 
    PNG
    media_image1.png
    478
    730
    media_image1.png
    Greyscale

Regarding claim 2, Ohyama additionally teaches that the selective reflection layer may include a layer including immobilized cholesteric liquid crystals (e.g., [0041] – [0043], [0055]). It should be noted that claim 2 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.

Claims 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama as applied above and further in view of Ishii et al. (WO 2016114347 A1, “Ishii,” for which English language equivalent application US 2018/0066189 will be used as the citation copy). 
Regarding claims 3-5, Ohyama fails to teach the specific liquid crystalline composition of the cholesteric liquid crystalline selective reflection layer. In the same field of endeavor of liquid crystal compositions for use in optical films in display devices (e.g., [0008], [0009], [0012]), Ishii teaches a liquid crystal composition for use in optical films and layers in display devices ([0008], [0009], [0012]) including a liquid crystal compound reading on presently claimed Formula (I) such that m is 3 to 5 and L is, for example an ester group (see, e.g., [0097], [0101], [0102], and see [0118] - [0123], compounds 2-a, 2-b, 2-a-7, wherein there may be at least 3 divalent aromatic ring groups, wherein X groups may be esters, the end P groups may be polymerizable groups). Ohyama teaches that its liquid crystalline composition may be used in various films for use in display devices (see, e.g., [0350] – [0355], [0367]) and further teaches that the liquid crystalline composition has excellent physical and optical properties and which provides improved polymerization properties ([0002], [0003], [0007], [0012]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have used the liquid crystalline composition described by Ishii as a specific liquid crystal composition of Ohyama for its excellent physical and optical properties and its improved polymerization properties ([0002], [0003], [0007], [0012]).
Regarding claims 6-17, modified Ohyama (Ishii) additionally teaches that the liquid crystal composition may include two or more reactive groups having different polymerization conditions in the same molecule (Ishii, [0101], [0105], P-1 through P-13, [0036]) including a cationically photopolymerizable reactive group and a radically photopolymerizable group ([0036], [0105], p-1 through P-13; the Examiner notes that the oxetanyl groups may be cationically photopolymerizable and that the acryloyl groups may be radically photopolymerizable) and may include, for example, a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomita et al. (US 7,988,882) teaches a liquid crystalline compound having a formula reading on the one described in the present claims 3-17, including cationic and radical initiation groups (see, e.g., col. 4 lines 35 – col . 6 and cols. 9 and 10). Such compounds are well known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.